Citation Nr: 1231556	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to a compensable rating for residuals of a right tibia stress fracture.

3.  Entitlement to a compensable rating for residuals of a left tibia stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1986, from April 1987 to July 1990, and from January to February 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral lower extremities disabilities are manifested by pain and tenderness, but the evidence of record does not show malunion of the tibia and fibula in either of the Veteran's lower extremities or functional loss.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for residuals of a right tibia stress fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2011). 

2. Criteria for a compensable rating for residuals of a left tibia stress fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In April 2004, the Veteran filed a claim seeking a compensable ratings for residuals of stress fracture in both legs.  This bilateral disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which provides a 10 percent rating when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating when there is malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating when there is nonunion of the tibia and fibula with moderate knee or ankle disability.

In his claim, the Veteran asserted that he was experiencing increased pain and some swelling when walking and with prolonged standing.

The Veteran was provided with a VA examination of his legs in August 2004.  The examiner noted that a review of the Veteran's claims file showed that he had experienced bilateral fractures of the tibia, although the Veteran denied having ever had any tibia fractures.  Rather, the Veteran explained that he had been diagnosed with bilateral shin splints while on active duty.  The Veteran stated that while on active duty, he used to develop pain with running and marching.  He reported that following his release from active duty, the shin splints had gradually deteriorated.  At the time of the examination, the Veteran reported constant pain in both lower extremities, with tenderness on palpation of the shins.  He estimated that the pain was 8/10.  He stated that the pain impacted his occupation in that it was hard for him to walk.  The Veteran was taking hydrocodone and cyclobenzaprine for the condition without any side effects.  On physical examination, the examiner noted no abnormalities of either lower extremity, and there were no bony or soft tissue deformities.  Tenderness was noted on palpation of the shins bilaterally.  The knee joints were not noted to be involved.  The examiner diagnosed the Veteran with bilateral shin splints.  X-rays of the tibia and fibula showed anatomically aligned bones with no fracture or dislocation, and the soft tissues were unremarkable. 

In his notice of disagreement, the Veteran asserted that he experienced constant pain in the entire region of the bone and stated that between the pain in his feet and legs he had a difficult time getting around.  He stated that his legs swelled to the point that he had to put them on ice and elevate them to get the swelling down.

In a June 2006 statement from Pain Management Associates LLC, it was noted that the left tibial CMAP amplitude was mildly low, and it was explained that in the presence of correlative clinical findings, such a result was supportive of a mild left S1 radiculopathy or less commonly a proximal focal tibial neuropathy.

In July 2007, the Veteran was noted to have some tenderness in the medial aspect of the upper tibia, as the soft tissue was tender on palpation.  However, there was no effusion or swelling noted.

At a VA examination in August 2008, the Veteran stated that he had pain in both shins that radiated up and down the shins.  This pain increased with walking or climbing stairs.  However, the Veteran denied seeking current medical treatment for it.  He described the pain as a continuous dull ache, without any flare-ups.  The Veteran used a cane, and reported that there was some swelling.  On physical examination, there was tenderness, but no increased heat.  There were no joints affected.  X-rays showed no acute fractures or dislocations, no definite evidence of stress fracture.  There were no changes noted from the x-rays that were taken in August 2004.

In June 2010, the Veteran underwent a VA examination at which a nuclear medicine total body imaging showed no abnormality other than a focal increased activity in the proximal left fibula.  There was no increased activity in the tibia areas (that is the areas in which he had a history of stress fractures).  As noted prior x-rays were negative.  The examiner opined that the history of tibial stress fractures had no bearing whatsoever on the Veteran's ankle, Achilles, or foot pain.

As described, the evidence of record has not described any significant residuals from the Veteran's service connected bilateral stress fractures.  It is acknowledged that on examination there has been some tenderness noted.  However, at no time has it been shown that the stress fractures have caused malunion of the tibia and fibula.  In fact, multiple x-rays, taken throughout the course of the Veteran's appeal, have consistently failed to show any tibia and fibula impairment or abnormality.

The Board has reviewed the entirety of the Veteran's statements, but even he does not contend that he has malunion of the tibia and fibula.  

Additionally, to the extent the Veteran has reported leg pain, this pain was medically attributed on at least one occasion to his lower back disability.  

The Veteran has reported tibial tenderness at his VA examinations, but pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown to substantively limit the Veteran.  

Similarly, it has not been suggested that the Veteran's stress fracture residuals have  effected a joint or have caused malalignment (for example, the examiner in June 2010 stated that the history of tibial stress fractures had no bearing whatsoever on the Veteran's ankle, Achilles, or foot pain), and therefore 38 C.F.R. § 4.59 is not for application.
 
As such, the evidence simply does not support a compensable schedular rating for the residuals of stress fractures in either lower extremity.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's stress fracture residuals that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which is contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Moreover, even it were to be accepted that the schedular rating criteria did not adequately contemplate the Veteran's disability, the fact remains that the Veteran has not been hospitalized for residuals of stress fractures and while he has been unemployed for portions of his appeal, it has not been shown to be the result of his stress fracture residuals.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has been unemployed for portions of his appeal.  However, he has not specifically alleged that he is unemployable on account of his stress fracture residuals.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected stress fracture residuals of the lower extremities.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Additionally, in a March 2006 letter the Veteran was informed how disability ratings and effective dates were established.  Under these circumstances, the Board finds that statutory notification requirements were satisfied. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although full notice was not provided to the Veteran prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.

In any event, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
  
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have the OPM records that were sought by the Board's November 2010 remand.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There has been no allegation raised by the Veteran that any of the examinations of his stress fracture residuals were inadequate in any way. 

In November 2010, the Board remanded the Veteran's claim to obtain OPM records, to obtain VA treatment records, and to provide the Veteran with a VA examination of his knees.  Both the OPM records and the VA treatment records were obtained, and the Veteran underwent the VA examination.  It is noted that clarification of the examination is required, and the knee claim was remanded.  Nevertheless, the directed development has been completed with regard to the two stress fracture claims on appeal, and therefore no prejudice is created by the Board proceeding with the adjudication of those claims.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A compensable rating for residuals of a right tibia stress fracture is denied.

A compensable rating for residuals of a left tibia stress fracture is denied.


REMAND

In November 2010, the Board remanded the Veteran's claim for service connection for a right knee disability for a VA examination.

It was noted that the Veteran had been seen at a June 2010 VA examination, at which he had reported a history of falling during service and hitting his left knee on a rock.  He denied seeking treatment at the time.  The examiner reviewed the claims file and conducted a physical examination, and then diagnosed the Veteran with bilateral patellofemoral pain syndrome, and opined that the pain syndrome was at least as likely as not related to service.  

After reviewing the examination report, the Board noted that the Veteran had only provided a history of falling and striking his left knee, and clarification was requested as to why a bilateral pain syndrome was caused by an injury to a single knee. 

The Veteran was examined again in January 2011 by the same examiner who had examined him in June 2010.  The examiner acknowledged that the Board's assessment was accurate that only the Veteran's left knee had been injured in service, and he reported that at the examination the Veteran had alleged having only experienced right knee pain for the previous two years.  Based on this report the examiner opined that it was less likely than not that the Veteran's current right knee disability, patellofemoral syndrome, either began during or was otherwise caused by the Veteran's military service.   

In March 2012, the Veteran wrote that the examiner had misunderstood him and that he had reported experiencing right knee pain for twenty years, not two years.  It is noted that the examiner has reported having diminished hearing acuity and wears hearing aids.  Moreover, the Veteran's assertion that he has experienced right knee pain for a number of years appears to be consistent with the evidence of record.

Specifically, the Veteran has pursued his claim for service connection for a right knee disability since 2004, well over two years; and, a review of private and VA treatment records shows complaints of bilateral knee pain for a number of years.  For example, in August 2005, the Veteran complained of bilateral knee pain for eleven years.  In 1999, the Veteran reported right knee pain for twelve years.  The Veteran also complained of pain in his right knee in August 1994.  

A service treatment record from March 1988 even shows a complaint of right knee pain (although no deformity, effusion or instability was found on examination).  Several other notes of "knee pain" are recorded in the service treatment records, and on his medical history survey completed in January 1991, the Veteran noted knee trouble, reporting that he had intermittently swollen knee joints.  The Veteran was given a profile which indicated that his knees might interfere with weight bearing, but it does not appear that a right knee disability was ever diagnosed in service.

As such, clarification of the opinion is once again requested.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the January 2011 examination report, or if he is not available, to another examiner.  If the examiner concludes that an examination is necessary to answer the Board's questions, one should be scheduled.  

The examiner should review the medical opinions rendered in June 2010 and January 2011; should diagnose any current right knee disability, to include patellofemoral syndrome; and, then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current right knee disability either began during or was otherwise caused by the Veteran's military service.  

In doing so, the examiner should specifically address the service treatment records showing complaints of knee pain, as well as the Veteran's contentions that he has experienced right knee pain for a number of years (including his clarification in March 2012 that he had experienced right knee pain for approximately 20 years, not two years as the examiner had suggested in 2011).  A complete rationale should be provided for any opinion expressed. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


